ValeNte, J.
(dissenting). Before the enactment of chapter 417 of the Laws of 1952, the definition of business space in subdivision (a) of section 2 of the Business Rent Law (L. 1945, ch. 314, as amd.) expressly excluded all “ dwelling space and meeting rooms in hotels, and dwelling space in rooming houses, apartment houses, dwellings and other housing accommodations.” An exception as to dwelling space was added by chapter 417 of the Laws of 1952 in the following language: ‘ ‘ except, on and after March first, nineteen hundred fifty-two, a building in which at least sixty per centum of the total rentable area and sixty per centum of the total number of units formerly used as dwelling space, is lawfully occupied as business space on such date ”.
We are called upon to construe that amendment and to determine whether dwelling space is transmuted into the category of business space when 60% of the rentable area of a building and 60% of the total units formerly used as dwelling space therein are lawfully occupied as business space after March 1, 1952 but were not so occupied on March 1, 1952. A majority of this court has interpreted the statute to include conversions after March 1, 1952 as well as those occurring before that date.
*89In reaching that conclusion, the majority has relied on what it terms the ‘ ‘ intrinsic language ’ ’ of the amendment as well as the “ extrinsic ” factors of “ contemporary explanation of the amendment and executive evaluation of the law.”
The cardinal rule of statutory interpretation is to read what the statute says and, from the text, to determine the meaning of the Legislature. The amendment before us contains no words of art and no esoteric language that has secondary significance. Yet, by grammatical exegesis, the majority has construed the language so as to make the words “ on such date ” mean “ on the date named and any time thereafter ”.
But the stark fact is that statute does not say this and we are hound to read the enactment as meaning what it says. And when the meaning of the words chosen by the Legislature is clear, “ extrinsic factors ” bearing on the subjective intent of the legislators or the sponsors of the enactment are irrelevant. Speculation on what the Legislature would have done or what it intended to do, predicated on matters dehors the statute, has no place in interpreting simple and unequivocal language expressing what the Legislature actually did. Justice Holmes once said:. “ ‘ We do not inquire what the legislature meant, we ask only what the statute means’”. (Jackson — “ The Meaning of Statutes ”, 34 A. B. A. J. 538.)
Certainly courts should try to give effect to all the words used in a statute. Even a cursory reading of the exception we are construing will disclose that the interpretation adopted by the majority would be the same if the words “ on such date ” were eliminated from the statute. Then the exception could be read accurately to apply to all conversions on and after “March 1, 1952 ”. Are we to assume that the Legislature was merely indulging in useless tautology when it added the words “ on such date ” to a clause whose significance would be apparent without those words?
We usurp the legislative function and indulge in “ judicial legislation ’ ’ when in the guise of construing a statute we depart from the text and arrive at a result which, in effect, deletes significant matter from the enactment being construed. We must interpret and not rewrite the statute.
The stress laid by the majority on the words “ on and after” March 1, 1952 is misplaced. Since March 1, 1952 is fixed as the cut-off date, the statute makes it clear that the 60% basis for a conversion must exist not only on March 1 but at any time thereafter when the owner by application to the proper authority seeks to reap the benefits of the claimed conversion. Assuring a continuance of the 60% conditions *90‘ ‘ on and after ’ ’ March 1, 1952 for effective implementation of the exception is wholly consistent with the fixing of the cut-off date of March 1, 1952.
Since the language of the statute is unambiguous, it was unnecessary to seek aid from the “ extrinsic ” factors to which the majority has alluded. (Matter of Rathscheck, 300 N. Y. 346, 350; McCluskey v. Cromwell, 11 N. Y. 593, 601.) Legislative intent, here, can be determined from the four corners of the statute itself. No amplification is required by reference to opinions of counsel or executive pronouncements. Nor should any such factors be permitted to qualify the unequivocal text of the statute. Particularly is this so when it is sought to extract from a statute a meaning which could easily have been placed there by the Legislature by the use of different language or the exclusion of language actually used.
Nor may we enlarge or restrict the language to conform to the views of the sponsors of the legislation or the expressions of administrative and executive officers. The pertinence and value of such views were discussed by Mr. Justice FraNk-eurter, in his dissenting opinion in Shapiro v. United States (335 U. S. 1, 48) as follows: “If the language of a statute is to be subjected to the esoteric interpretative process that the suggested use of the O. P. A, brief implies, since it is the common practice to allow memoranda to be submitted to a committee of Congress by interests, public and private, often high-minded enough but with their own axes to grind, great encouragement will be given to the temptations of administrative officials and others to provide self-serving ‘ proof ’ of congressional confirmation for their private views through incorporation of such materials. Hitherto unsuspected opportunities for assuring desired glosses upon innocent-looking legislation would thus be afforded.”
If any predominant consideration of legislative purpose were pertinent here it would be that of the fundamental object of all the emergency rent statutes, i.e., to prevent evictions from residential properties and to avoid the exaction of inequitable rents. Consistent with that purpose, the Legislature, in the statute we are construing, fixed a freeze date as of March 1, 1952. This would permit landlords who up to that date— without the benefit of a statute and the ulterior motives which would have prompted their action—had in fact, converted 60% of the rental area of a building and 60% of the total units formerly used as dwelling space into lawfully occupied business space, to obtain the benefits of business space for the balance of the occupied space, However, by restricting benefits to *91landlords who had acquired that status “ on such date ”, the Legislature forestalled attempts to convert after that date and thereby continued the protection afforded to residential tenants. No incentive to landlords to increase the percentage of business occupancy at the expense of residential tenants was retained in the statute, The majority has now restored that incentive and by so doing, has undermined the vital purpose of the emergency rent laws.
We would affirm the order of Special Term dismissing the petition.
Botein and McNally JJ., concur with Bergan, J.; Valente, J., dissents in an opinion, in which Bbeitel, J. P., concurs.
Order reversed, with $20 costs and disbursements to the appellant, and the motion denied, with $10 costs.